NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted June 28, 2007
                               Decided July 20, 2007

                                       Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

No. 06-3863

EDWARD E. JEMISON,                            Appeal from the United States District
    Petitioner-Appellant,                     Court for the Southern District of Indiana,
                                              Indianapolis Division.
      v.
                                              No. 1:06-cv-821-DFH-WTL
STANLEY KNIGHT,
    Respondent-Appellee.                      David F. Hamilton,
                                              Judge.

                                     ORDER

      Indiana inmate Edward Jemison challenges a disciplinary conviction for
battery under 28 U.S.C. § 2254. The district court denied his petition. We affirm.

       A prison guard alleged that Jemison committed battery with a bodily fluid in
violation of § 102 of the disciplinary code for the Indiana Department of Correction.
The guard, Michael Pfleeger, in his conduct report, recounted that he and other
guards were putting Jemison in a cell when Jemison turned around and swore at
him while spitting. Some of that spit landed on Pfleeger’s face.
No. 06-3863                                                                     Page 2

       The prison authorities served Jemison with notice of the charge for battery
with a bodily fluid, and five days later a Disciplinary Hearing Board conducted a
hearing. Jemison pleaded not guilty and did not call any witnesses. He told the
Board that he never meant to spit on Pfleeger. Jemison also asked that he be
allowed to submit to a polygraph test, but the Board denied his request. After the
hearing the Board issued a brief decision finding Jemison guilty based on the
conduct report and Jemison’s statement. The Board imposed a year of disciplinary
segregation and directed that Jemison forfeit 730 days of good-time credit and be
demoted to an inmate classification group in which he would earn good-time credits
at a slower rate. The Board gave as its reasons for those sanctions that it relied on
the seriousness of the offense and the degree to which it disrupted the prison,
Jemison’s attitude during the hearing, and the likelihood that the sanctions will
have a corrective effect. The finding of guilt and penalties were upheld on
administrative appeal.

       Jemison then applied for a writ of habeas corpus under § 2254. He argued
that 1) the evidence did not show that he intentionally spit on Pfleeger, 2) the Board
should have allowed him to take a polygraph, 3) the Board did not provide an
adequate written statement of the reasons for its decision, and 4) the Board should
have conducted a separate penalty phase before deciding how to sanction his
misconduct. The district court denied his petition, ruling that his conviction was
adequately supported by “some evidence,” as outlined in Superintendent, Mass.
Corr. Inst. v. Hill, 472 U.S. 445 (1985), and that Jemison received all of the
procedural protection required under Wolff v. McDonnell, 418 U.S. 539 (1974).

       We review de novo the denial of Jemison’s petition. Scruggs v. Jordan, 485
F.3d 934, 938 (7th Cir. 2007). Prisoners in Indiana custody may not be deprived of
good-time credits, Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004) (per curiam),
or of credit-earning class, Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th Cir.
2001), without due process. The due process requirement is satisfied with the
issuance of advance written notice of the charges, a limited opportunity to present
evidence to an impartial decision maker, a written statement articulating the
reasons for the disciplinary action and the evidence justifying it, and “some
evidence in the record” to support the finding of guilt. Hill, 472 U.S. at 454; Wolff,
418 U.S. at 564, 566, 570-71; Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003);
Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       Jemison initially argues that the Board’s decision is not supported by “some
evidence” because, in his view, all that was established at the disciplinary hearing
is that he spit while cursing a guard and that some of the spit struck Pfleeger
inadvertently. The Board’s ruling need only be supported by a “modicum of
evidence.” Webb, 224 F.3d at 652. Here, Pfleeger reported that Jemison was
spitting while yelling and directing obscenities at him. Jemison stated that he did
No. 06-3863                                                                    Page 3

not intend to spit on him, but the Board did not believe him, and a guard’s written
report alone can fulfil the requirements of “some evidence,” see McPherson v.
McBride, 188 F.3d 784, 786 (7th Cir. 1999). We agree with the district court, and
we are convinced, that the Board could, and did, fairly infer from the context of his
actions and statements that Jemison did spit on Pfleeger—and not by accident.

       Jemison next claims that the Board wrongly refused his request for a
polygraph to prove that he did not know he was spitting, and that the Board
violated DOC policy by not explaining its refusal in writing. See Ind. Dep’t of Corr.,
Disciplinary Code for Adult Offenders, 02-04-101 VII(D)(3)(e)(2004). Although it is
true that a disciplinary board may not ignore exculpatory evidence, Cotton, 344 F.3d
at 678, that did not happen here. Jemison offered no evidence other than his own
testimony. No polygraph test was administered and Jemison’s argument that the
Board improperly refused his request for a test fails because he is not entitled to a
lie-detector test at a prison disciplinary hearing as a matter of law. See Freitas v.
Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988) (holding that prisoners are not
entitled to polygraph tests in disciplinary hearings); see also United States v.
Sanapaw, 366 F.3d 492, 496 (7th Cir. 2004) (holding that, even in a criminal trial,
forensic testing is not necessary to prove the identity of controlled substances so
long as the other evidence, both circumstantial and direct, is sufficient); Allen v.
Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (per curiam) (holding that prison officials
were not required to provide additional urinalysis by impartial laboratory to
corroborate reports about prisoner’s drug use). Moreover, the DOC policy applies
only to preexisting evidence. In any event a violation of an administrative rule is
an issue of state law and does not provide grounds for relief under § 2254. Jackson
v. Frank, 348 F.3d 658, 663 (7th Cir. 2003).

       Jemison next challenges the Board’s written decision, which he says
resembles those given in other prisoners’ hearings. An inmate subject to
disciplinary action is entitled to “a written statement by the factfinders as to the
evidence relied on and the reasons for the disciplinary actions” to ensure both
administrative accountability and meaningful review. Wolff, 418 U.S. at 564-65; see
also Scruggs, 485 F.3d at 941; Chavis v. Rowe, 643 F.2d 1281, 1287 (7th Cir. 1981).
The written statement need not be extensive, and in this particularly
straightforward case, the Board needed only to set forth the evidentiary basis and
the reasoning supporting the decision. Scruggs, 485 F.3d at 941. Here, the Board
stated that it relied on staff reports and Jemison’s own statement at the hearing.
Because the Board had only to weigh Pfleeger’s statement against Jemison’s, its
written explanation of the evidence relied upon was adequate to satisfy the due
process requirements. See Culbert v. Young, 834 F.2d 624, 631 (7th Cir. 1987)
(finding brief statement from disciplinary board sufficient when only issue was
relative credibility of prison guard and prisoner); Saenz v. Young, 811 F.2d 1172,
1173-74 (7th Cir. 1987) (same).
No. 06-3863                                                                 Page 4

       Finally, Jemison argues that the Board was required to conduct a second
hearing before selecting a sanction. But Wolff and its progeny do not require
bifurcated disciplinary hearings.

                                                                      AFFIRMED.